         Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Civil Case No. 15-cv-01562-BAH

HISPANIC AFFAIRS PROJECT, ET AL.,
     Plaintiffs,

v.

ALEXANDER ACOSTA, ET AL.,
    Defendants.


       JOINT REPORT IN RESPONSE TO DECEMBER 20, 2018 MINUTE ORDER


        This Court’s December 20, 2018 minute order directed that the Parties file an additional

joint report concerning questions this Court posed about the Parties’ December 17, 2018 Joint

Report [ECF # 122]. Specifically, the Court ordered the parties to address the following

questions:

     (1) Given that the factual stipulation in the [122] JR establishes that the defendants
         “regularly approved” petitions to extend H-2A visas for herders “in up-to-364-day
         increments, up to a total period of three years per individual beneficiary” and
         subsequently “after this three year period” likewise “regularly approved” new petitions
         from the same beneficiaries, “provided that the individual herder who has reached the
         maximum uninterrupted three-year period of H-2A stay has remained outside the United
         States for at least three months,” id. at 2–3—

        a. what facts must the plaintiff still uncover to show that the defendants employ a
           “pattern and practice of automatically extending H-2A visas beyond the regulatory
           definition of temporary employment,” Hispanic Affairs Project v. Acosta (“HAP”),
           901 F. 3d 378, 388 (D.C. Cir. 2018), and “to ascertain the contours of the precise
           policy at issue,” id. (quoting Venetian Casino Resort, LLC v. Equal Emp't
           Opportunity Comm'n, 530 F. 3d 925, 928 (D.C. Cir. 2008)), which pattern, practice,
           or policy “would contravene the plain text of [the defendants’] own regulations,” id.
           at 387;

        b. whether a finding of a “pattern and practice of automatically extending H-2A visas
           beyond the regulatory definition of temporary employment,” HAP, 901 F. 3d at 388,
           is precluded unless “all herder visas are always approved for 364-day periods” or




                                                                                          6735976.2
         Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 2 of 17



            “employers [of herders] always obtain an 'extension' of the first or second 364-day
            visa,” [122] JR at 4;

         c. whether a finding of a “pattern and practice of automatically extending H-2A visas
            beyond the regulatory definition of temporary employment,” HAP, 901 F. 3d at 388,
            would be precluded if the “regular approval” of such petitions “in up-to-364-day
            increments," for continuing three year periods interrupted by at least three months
            abroad, involves “individualized discretion,” [122] JR at 6;

     (2) Given the factual stipulation in the [122] JR and extensive administrative record already
         filed in this case—

         a. whether the scope of discovery sought by the plaintiff, including 25 interrogatories
            and 10 depositions (the maximum permitted absent court authorization, under Federal
            Rules of Civil Procedure 33(a) and 30(a)(2)(A)(i), respectively), as well as 25
            document requests and 10 requests for admission, is necessary or should be more
            limited;

         b. how discovery, if permitted, will proceed in this case, including: (i) the plaintiffs' list
            of the specific issues the plaintiffs seeks to inquire about in discovery beyond the
            factual stipulation; (ii) whether the administrative record supplies the identities of the
            proper deponents to provide factual information related to those specific issues; (iii)
            the persons whom the plaintiffs intend to depose, identified by name, agency and
            position, if known; and (iv) a detailed schedule to complete discovery within the
            proposed period up to June 28, 2019.

         The Parties’ responses to each question posed in the December 20, 2018 minute order are

below.

A.       Defendants’ Position

Question (1):

     a. Defendants submit that plaintiffs do not need to uncover any additional facts in this case,

         as the parties have already stipulated to the current facts with regards to adjudications of

         H-2A sheep and goat herder temporary labor certifications and petitions. DHS

         recognizes, however, that there is a pattern and practice of approving H-2A

         nonimmigrant herder petitions for 364-day periods of need, if all other eligibility

         requirements are satisfied, but submit there is no policy or other directive to this effect.

         DHS’s approval of such petitions are not “automatic” because, as noted, each H-2A
                                                 2
                                                                                                 6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 3 of 17



       nonimmigrant petition is individually adjudicated, and petitioners must still establish that

       all other eligibility requirements for H-2A classification are satisfied.

   b. No. We note, however, that there are circumstances in which an employer requests less

       than 364 days on an H-2A herder nonimmigrant visa petition and there are circumstances

       in which an employer does not seek an extension of the herder’s period of stay in H-2A

       nonimmigrant status for a second or third 364-day period. There are also circumstances in

       which an employer seeks an extension of the herder’s period of stay in H-2A

       nonimmigrant status for a period of stay that is less than 364 days.

   c. No. We note, however, that DHS’s adjudication of H-2A nonimmigrant visa petitions

       includes a determination as to whether each petition is otherwise approvable and whether

       each accompanying request for an extension of stay merits a favorable exercise of

       discretion.

Question (2):

   a. Defendants object to any discovery. Should the Court permit discovery, it should be

       limited to written discovery, and it should be limited solely to specific requests for

       individually identified documents or particular unknown but necessary facts.

       Additionally, Defendants reserve the right to seek relief under Fed. R. Civ. P. 26.

   b. Defendants object to any discovery and believe that any other facts Plaintiffs could

       request that are not put forth in the factual stipulation are publicly available. Should the

       Court permit discovery, it should be limited to written discovery, and it should be limited

       solely to specific requests for individually identified documents or particular unknown

       but necessary facts. Additionally, Defendants reserve the right to seek relief under Fed.

       R. Civ. P. 26.


                                                 3
                                                                                                6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 4 of 17



        B. Intervenor-Defendants’ Position

Question (1):

        Intervenor-Defendants concur in Defendants’ position and note that Defendants would

likely be the only subjects of discovery requests. Intervenor-Defendants note as well, however,

from their perspective as employers of H-2A and non-H-2A herders, that USCIS never approves

an H-2A visa petition for longer than the 364-day period authorized in the 2008 USCIS rules, nor

does the agency “automatically” approve visa petitions for employers certified previously on

other petitions.

        The data that the Defendant Department of Labor (“DOL”) makes publicly available

regarding H-2A temporary labor certification applications show a number of range herding job

orders lasting less than the 364-day period allowed in the DOL and USCIS regulations, nor is

every application for a temporary labor certification approved by DOL or visa petition approved

by USCIS. See http://tinyurl.com/FY18H2ACerts. The DOL data also show that the Department

of Labor certified 97% of all H-2A applications (both herding and crop agriculture) for FY2018

(see http://tinyurl.com/FY18H2AData).        This is the same success rate of Congressional

incumbents seeking reelection. (https://www.opensecrets.org/overview/reelect.php). That does

not support a finding that the underlying review (or election) process is illegal.

Question (2):

        Plaintiffs should be permitted extremely limited written discovery, if any, to ask DOL

and USCIS if either has a written policy or other formal pattern or practice requiring automatic

approval of H-2A herder labor certification applications or visa petitions. The agencies do not,

and Plaintiffs cannot demonstrate that the agencies are violating “the plain text of [the

defendants’] own regulations.”


                                                  4
                                                                                          6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 5 of 17



C.     Plaintiffs’ Position

              1.      Need for Discovery

                      a.      Additional Facts Necessary to Establish the Department of
                              Homeland Securities’ Liability

       There are no additional facts necessary to establish Defendants’ liability. The D.C.

Circuit made clear that “if the Project were to prove its claims of routine three-year or longer

employment terms, [then] Homeland Security’s policy and practice would contravene the plain

text of its own regulations.” Hispanic Affairs Project v. Acosta, 901 F.3d 378, 387 (D.C. Cir.

2018) (“HAP”). Plaintiffs have satisfied the “if” side of this syllogism: the Government’s

December 17, 2018 Factual Stipulation that it has “regularly approved” what are in essence

three-year H-2A visas for herders and its representation immediately above, see page 2, supra,

that the regular approvals for 364 day periods amount to a “pattern and practice” must mean that

Plaintiffs have established routine three-year or longer employment terms. Axiomatically,

Plaintiffs have therefore established that DHS engages in a “policy and practice” that

contravenes the plain text of DHS regulations.

       DHS appears to still resist this conclusion on two grounds that misinterpret the above

passage from HAP. First, DHS suggests that even though it has admitted to regularly approving

what amount to three year visas and to the existence of a pattern and practice of approving

shepherds for 364-day periods of work, it somehow does not follow that DHS has a “policy or

other directive” governing shepherd visa approvals. See supra at 2. This argument ignores that

the above passage defines “policy” specifically to include the “routine three-year or longer

employment terms” for herders. DHS’s apparent narrower definition of what constitutes a

“policy” contravenes HAP.




                                                 5
                                                                                         6735976.2
          Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 6 of 17



          Second, DHS observes that its approval of herder visa petitions is “not ‘automatic’

because . . . each H-2A nonimmigrant petition is individually adjudicated, and petitioners must

still establish that all other eligibility requirements for H-2A classification are satisfied.” This

observation is irrelevant: as the relevant passage from HAP instructs, all Plaintiffs must establish

is that the three-year approvals are “routine.” It is unclear how this standard is not met through

DHS’s representation above and the earlier representations in the Factual Stipulation.

          Notwithstanding the above analysis, what drives Plaintiffs’ insistence on discovery is that

DHS has yet to confess error. Most importantly, in its representations to date, DHS appears ready

to defend its actions on H-2A herders in part by arguing that something more is necessary to

establish a “policy” that is subject to review under the APA.1

          If DHS is correct that more is required to subject DHS’s practice on the herder visa

petitions to review or if the Court disagrees with Plaintiffs’ analysis of the framework outlined in

HAP for establishing DHS’s APA violation, then as detailed below, Plaintiffs should be entitled

to discovery that could further define the contours of DHS’s policy, as alleged by Plaintiffs. See

Part 2, infra. If the Court agrees with Plaintiffs’ analysis above, they have no need for discovery

at least as to liability for DHS (though, as discussed in Part 2 below, a separate question exists as

to discovery on remedy).

                         b.      Whether A Policy and Practice Can Be Established Only If
                                 “All” Herders Are Approved for 364-Day Periods

          The Parties appear to agree that Plaintiffs need not show that the herder visa petitions are

always approved because Defendants stipulate that they are regularly approved, and this regular

approval amounts to a “pattern and practice” which is sufficient to trigger APA review under

HAP.

1
    Notably, the Government has not filed an Answer in this case and is in default.
                                                   6
                                                                                               6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 7 of 17



       This conclusion is reinforced by the common meaning of “pattern or practice” in

American law. In other contexts, the Supreme Court has explained that a “pattern or practice”

does not require the establishment of a clear written policy. Rather, it is a “standard operating

procedure[,] the regular rather than the unusual practice.” Int’l Bhd. of Teamsters v. United

States, 431 U.S. 324, 336 (1977) (emphasis added).2 A similar principle holds true in the APA

context, where it is well established that agencies cannot insulate from judicial review a regular

practice of violating the law by coming into compliance with the law on occasion. 3

       In this case, the Government was unwilling to state that all shepherds stay for twice-

renewed 364-day periods of work, though it appears that all Parties agree that the vast majority

of shepherds work for three-year periods under the terms outlined in the December 17 Factual

Stipulation. Plaintiffs understand that some herders likely did not have their visas approved for

364-day periods or have those visa ultimately extended for three years. There have now been

many thousands of herders who have worked in the United States on H-2A visas, and invariably

at least a handful of their employers may have sought visas of different durations. But these

limited exceptions prove—rather than undermine—the rule, policy, or practice on how long

herders work in the United States.


2
  See also, e.g., Aliotta v. Bair, 614 F.3d 556, 562 (D.C. Cir. 2010) (“In the initial, or ‘liability,’
phase of a pattern or practice lawsuit, the analysis focuses on whether unlawful discrimination
has been the employer's regular or “systemwide” pattern or practice.”) (relying on Int’l Bhd. of
Teamsters); Townsend v. United States, 282 F. Supp. 3d 118, 128 (D.D.C. 2017) (Howell, C.J.)
(applying this framework).
3
  See, e.g., McLouth Steel Prod. Corp. v. Thomas, 838 F.2d 1317, 1321 (D.C. Cir. 1988)
(suggesting that evidence that EPA departed from general rule only four times out of a hundred
cases was sufficient to establish a policy subject to review); Bellarno Int'l Ltd. v. FDA, 678 F.
Supp. 410, 415 (E.D.N.Y. 1988) (noting that two instances of deviation out of 386 decisions
does not undermine the existence of an agency rule); see also Gonzalez v. I.N.S., 996 F.2d 804,
810 (6th Cir. 1993) (suggesting that the Immigration and Naturalization Service had a policy of
never granting discretionary immigration relief in drug cases where the agency could only point
to one instance where the relief was granted).
                                                  7
                                                                                                6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 8 of 17



                       c.      The Existence of “Individualized Discretion” and a Finding of
                               a Pattern and Practice

       The potential for officials to exercise their individual discretion in denying visa

applications for herders to fill an employment need that is neither temporary nor seasonal does

not preclude the finding of a pattern and practice in this case nor the award of a remedy against

Defendants to address this regular, illegal practice. First, this is not a case in which Plaintiffs

allege that agency officials exercise their broad discretion in varied ways that each may be illegal

for a number of reasons depending on the circumstances. Rather, in this case, Plaintiffs argue

that every H-2A visa approved for a 364-day term and extended for a three-year term is illegal

for the same reason: because it inherently does not fill a temporary need. They have also alleged,

and the Government has now stipulated, that these individual actions are in fact the regular

practice of the Government. The identification of that regular practice amounts to the

“identif[cation of a] transgression of th[e] statutory and regulatory language, not to an exercise of

broad, unspecified discretion.” HAP, 901 F.3d at 388. Further, even if agency officials do

exercise individual discretion in approving visa petitions, the Government now has knowledge of

this uniform and regular practice. Plaintiffs should therefore be able to obtain a remedy forcing

the Agency Defendants to come into compliance with the law.

       In the alternative, if the Court concludes that the potential for individual agency officials

to exercise their discretion in the visa application process precludes the finding of a pattern and

practice subject to challenge under the APA, the Court should permit Plaintiffs to probe

Defendants’ unsubstantiated assertion that this regular practice is not glued together by any

central agency decisionmaking that manifests in training of agency officials reviewing visa

applications, communications with those officials, or conscious acquiescence to the illegal

practice.

                                                 8
                                                                                              6735976.2
         Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 9 of 17



               2.      Scope of Discovery

                       a.      Whether the Scope Is Appropriate or Should Be More Limited

        Plaintiffs require discovery for two separate reasons: (1) as potentially necessary to

establish liability against DHS, and (2) to address questions of remedy against DOL and DHS.

Plaintiffs take each item in turn.

                               (i)     Liability as to DHS

        First, Plaintiffs assert that an agency’s regular practice that is uniformly illegal is subject

to challenge under the APA even without any other evidence of centralized agency

decisionmaking regarding the practice. If the Court disagrees with this premise, Plaintiffs need

discovery to probe how and why DHS regularly engages in a practice that violates the law.

        Plaintiffs would seek discovery from both the line-level officials approving H-2A herder

visa petitions and higher-level representatives at DHS responsible for managing the H-2A

program. As an initial matter, Plaintiffs are confident that written discovery and depositions

would allow them to establish the existence of a policy governing DHS adjudication of shepherd

visa petitions. This is because what happens with herder petitions deviates markedly from how

the question of “temporary” work is assessed for most H-2A workers, where the assessment

frequently turns on a careful review of whether the relevant evidence—often employers’ payroll

records, which can indicate how the employer has filled the same or similar position over a

longer period of time—establishes that the employer has genuine temporary “need” or is trying

to improperly pigeonhole a permanent worker into an H-2A visa. See, e.g., In re: Altendorf

Transport, Inc., BALCA No. 2011-TLC-00158, at 14-15 & n.5 (Feb. 15, 2011) (denying H-2A

labor certifications after reviewing payroll records), available at http://tinyurl.com/zoxrfv2;

Blumenfeld v. Attorney General, 762 F. Supp. 24, 26 (D. Conn. 1991) (similar for denial of a visa

petition).
                                                  9
                                                                                                6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 10 of 17



       In contrast to what happens with other H-2A workers, there appears to be no careful

review of labor certifications or petitions for H-2A herders, and yet it is hardly a close call

whether herder labor will last more than 364 days or otherwise meet the H-2A Statute’s

“temporary” need requirement: as this Court is well aware, H-2A herders stay for three year

periods and “return many times working for the same rancher for up to twenty years.” HAP, 263

F. Supp. 3d 160, 180 (D.D.C. 2017). Even a basic review of employer records for most herders

would reveal that the work herders are performing fulfills a permanent—rather than temporary—

need that has lasted for many years if not many decades.

       Plaintiffs have no good visibility into the inner workings of the approval process for H-

2A petitions but presume that at least several line-level officials are reviewing shepherd petitions

and approving what should be easy denials of petitions. It is implausible that these line-level

officials are all coincidentally violating DHS regulations in a way that just so happens to create

this “herder exception” to the H-2A Statute’s temporary-work requirement. It seems more likely

that these officials received some sort of directive—likely from a higher-level official at DHS—

that the framework they would apply in a case like In re: Altendorf Transport, Inc. or Blumenfeld

should not apply in the case of H-2A herders. If Plaintiffs need to more precisely define the

policy to which DHS adheres, they should be entitled to discovery targeted at addressing the

clear discrepancy between how H-2A herder visa petitions are treated and how other petitions are

treated. Discovery would therefore touch upon, most importantly, the training of DHS officials

and how that training has been applied in assessing petitions.

       As detailed in the schedule below, see Part 2.b.iv, Plaintiffs can attempt to obtain some of

this information first through written discovery. Plaintiffs will start with interrogatories and

document requests served on DHS itself, asking it to detail the relevant officials who handle the


                                                10
                                                                                             6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 11 of 17



implementation of the H-2A program, explain the organization of the H-2A program within

DHS, and identify the officials who are approving the herder H-2A visa petitions. 4 Depositions

would be necessary to confirm what is stated in the written discovery. Cf. Plaintiffs’ Reply in

Support of Motion for Preliminary Injunction and Opposition to Defendants’ Motion to Dismiss

at 15, Damus v. Nielsen, No. 18-cv-578 (D.D.C filed May 3, 2018) [ECF #25] (noting that DHS

officials’ representations denying an unwritten policy was contradicted by other evidence in the

record); Venetian Casino Resort, L.L.C. v. EEOC, 530 F.3d 925, 930 (D.C. Cir. 2008) (noting

how the Court at oral argument asked numerous questions of counsel for the Government that

probed the existence and contours of the policy at issue in that case).

       Plaintiffs are willing to limit the discovery requests as the Court deems proper. Plaintiffs’

initial request for the maximum numbers of requests and depositions permitted under the Federal

Rules of Civil Procedure was driven by the uncertainty of precisely determining—within an

agency as large as DHS—who the proper custodians and witnesses would be to establish the

existence and contours of an unwritten policy that DHS (still) appears unwilling to admit exits.

Moreover, while Plaintiffs wish to preserve the ability to depose the line-level DHS officials who

approve the visa petitions, they do not necessarily anticipate needing to use the maximum

amount of time allowed for a deposition under the Federal Rules of Civil Procedure.

       Finally, Plaintiffs’ need for discovery as to liability is only relevant to their challenge to

DHS’s policies. Unlike DHS, the challenge against DOL centers on the 2015 Rule that

authorized the 364 day periods of need for shepherd labor certifications. See ECF # 93 at 24-29

(articulating the specific arguments related to the 2015 Rule). At the same time, the



4
  Plaintiffs do not know how many officials approve herder H-2A visa petitions. Plaintiffs’ focus
in discovery would be on the DHS supervisory personnel who direct the actions of the line-level
personnel.
                                               11
                                                                                              6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 12 of 17



administrative record provided by DOL is only relevant to whether that agency can justify the

parts of the 2015 Rule that authorized H-2A labor certifications. Notably, DHS has never

provided any administrative record justifying its practice of certifying visa petitions for H-2A

herders and until recently would not even concede that it engaged in a “practice” of regularly

approving visa petitions in the manner outlined in the Factual Stipulation.

                              (ii)    Remedy

       As also noted in the December 17 joint report, Plaintiffs seek discovery on remedy.

Plaintiffs’ position is that the illegal aspects of the DOL and DHS policies or practices on

approving H-2A shepherd labor certifications and visa petitions should be vacated and remanded

to the agencies, and the agencies should be enjoined from issuing additional illegal H-2A visas to

herders. See, e.g., ECF 93 at 43-45. Importantly, Plaintiffs have no objection to DOL and DHS

continuing to authorize visas for herders under the separate and herder-specific regulatory

scheme for permanent work visas. See, e.g., 20 C.F.R. § 656.16(a), (c) see also 8 U.S.C. § 1153

(statutory authority that allows for visas for permanent work).

       In conferences and briefing, however, the Government has suggested that vacatur or an

injunction against the issuance of additional visas would be unduly burdensome. The

Government has also argued that under the D.C. Circuit’s decision in Allied–Signal, Inc. v. U.S.

Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993), remand without vacatur

would be appropriate in this case as vacatur would have “disruptive consequences.” ECF 101-1

at 52 (quoting Allied-Signal). Whether vacatur or an injunction is unduly burdensome and would

lead to disruptive consequences are classic factual questions that would turn on, among other

things, the number of available visas available under 20 C.F.R. § 656.16, and the Government’s

thus-far conclusory assertions of burden. Again, if the Government seeks to raise this defense, it

should be subject to the same challenge and scrutiny as any fact-based defense to a remedy
                                            12
                                                                                           6735976.2
        Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 13 of 17



available in litigation.

        Discovery related to these issues would follow a process similar to discovery as to

liability against DHS, with written discovery requests on the questions of administrative burden

and any other remedies-related defense that the agency chooses to raise.

                           b.   How Discovery Should Be Conducted

                                (i)    List of Issues Covered in Discovery

        As also outlined above, Plaintiffs’ list of the specific issues they seek to inquire about in

discovery beyond the factual stipulation includes:

       training of agency officials who grant H-2A visa petitions;

       communications between agency officials who grant H-2A visa petitions and their

        supervisors on the question of granting H-2A herder visa petitions;

       internal communications regarding the regular practice at issue in this case;

       communications with industry representatives regarding the regular practice at issue in

        this case;

       memoranda or similar materials regarding the regular practice at issue in this case and

        regarding the H-2A herder program;

       memoranda on what constitutes “temporary” work for purposes of the H-2A program

        and/or whether H-2A herders’ work meets the definition of temporary

       memoranda on the 2015 DOL Rule governing herders as it relates to the definition of

        temporary or seasonal work

       data related to the number of visas issued under 20 C.F.R. § 656.16(a), (c);

       data related to the number of visas petitions approved under 8 U.S.C. § 1153;




                                                  13
                                                                                                6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 14 of 17



      data related to the duration of time it takes for processing visas issued under 8 U.S.C.

       § 1153 as compared with those issued under the H-2A Statute.

      all factual support for any claim of administrative burden or other remedy-based defense.

                               (ii)    Administrative Record and the Identities of the Proper
                                       Deponents

       The administrative record, thus far only provided by DOL as it relates to Plaintiffs’

separate challenge against that agency’s 2015 Rule for herders, does not on its own supply the

identities of proper deponents. Plaintiffs believe that they can identify those individuals through

interrogatories served on DHS.

                               (iii)   Persons Plaintiffs Intend to Depose

       Plaintiffs intend to propound interrogatories on DHS for the purpose of identifying

individuals with knowledge of the matters identified in (b)(i). These individuals are presently

unknown but would be a combination of agency leaders that manage the H-2A program and line-

level officials who approve herder H-2A visa petitions.

                               (iv)    Detailed Schedule to Complete Discovery Within the
                                       Proposed Period Up To June 28, 2019

                     Event                                               Date

Plaintiffs Shall Serve Initial Written Discovery    March 1, 2019
Requests on DHS as to Liability and DOL and
DHS as to Remedy
Defendants’ Objections to Initial Written           March 22, 2019
Discovery Requests Shall Be Served
Document Production in Response to Initial
Requests May Occur on a Rolling Basis
Deadline for Agencies to Respond to First           April 12, 2019
Written Discovery Requests
Deadline for Plaintiffs to Serve Any                April 26, 2019
Subsequent Written Discovery Requests
Deadline for Defendants’ to Object to Any           May 17, 2019
Additional Written Discovery Requests


                                                   14
                                                                                               6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 15 of 17



Depositions May Commence                        May 20, 2019

Deadline for Agencies to Produce Responses      May 31, 2019
to Subsequent Written Discovery Requests
Discovery Cut-Off                               June 28, 2019



                     Respectfully Submitted,

                     _/s/Dermot Lynch
                     Dermot Lynch (admitted pro bono under Rule 83.2(g))
                     William W. Taylor, III (# 84194)
                     ZUCKERMAN SPAEDER LLP
                     1800 M Street, NW, Suite 1000
                     Washington, DC 20036
                     202-778-1800
                     wtaylor@zuckerman.com
                     dlynch@zuckerman.com

                     Alexander Hood (admitted pro bono under Rule 83.2(g))
                     Nina DiSalvo (admitted pro bono under Rule 83.2(g))
                     TOWARDS JUSTICE
                     1535 High St., Suite 300
                     Denver, CO 80218
                     720-239-2606
                     alex@towardsjustice.org
                     Attorneys for Plaintiffs

                     _/s/ Jessica A. Dawgert____________
                     Jessica A. Dawgert
                     Senior Litigation Counsel
                     Office of Immigration Litigation
                     P.O. Box 868, Ben Franklin Station
                     Washington, DC 20044
                     (202) 616-9428
                     Jessica.A.Dawgert@usdoj.gov
                     Attorney for Federal Defendants

                     /s/Christopher Schulte___________
                     Christopher Schulte
                     CJ LAKE, LLC
                     525 Ninth Street, N.W. Suite 800
                     Washington, DC 20004
                     (202) 465-3000
                     cschulte@cj-lake.com

                                               15
                                                                             6735976.2
Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 16 of 17



           Attorney for Intervenor-Defendants




                                  16
                                                                   6735976.2
       Case 1:15-cv-01562-BAH Document 126 Filed 02/15/19 Page 17 of 17



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I served a true and correct copy of the

forgoing on all parties pursuant to F.R.C.P. 5.


                                                     /s/ Dermot Lynch
                                                     Dermot Lynch
                                                     Attorney for Plaintiffs




                                                                                             6735976.2
